Citation Nr: 0604438	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  01-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected degenerative disc disease and 
lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1995 to April 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is in the claims file.

This claim was previously before the Board, and was remanded 
in March 2005 for further evidentiary development and to 
afford the veteran an additional VA examination.  The claim 
is now again properly before the Board.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's degenerative disc disease and 
lumbosacral strain is characterized by no diagnoses or 
symptoms of ankylosis, no physician-prescribed episodes of 
incapacitation, no evidence of neurologic deficits or 
abnormalities, no demonstrable muscle spasm, and more than 
intermittent relief from symptoms of intervertebral disc 
syndrome.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating 
higher than 40 percent for degenerative disc disease and 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40-4.42, 4.45, 4.71a; Diagnostic Code (DC) 5293 
(2002), effective prior to September 23, 2002; DC 5293 
(2003), effective as of September 23, 2002; DCs 5235 to 5243 
(2005), effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In July 1999, shortly after separation from service, the 
veteran underwent VA examination.  She reported back pain 
around the lumbosacral area radiating diffusely to both 
thighs.  She had no back pain at rest, but with distance 
ambulation and prolonged standing on her feet.  On 
examination, the veteran was moderately obese.  There was no 
spine deformity or scoliosis.  There was no back muscle 
spasm.  There was mild tenderness on palpation along the 
lumbosacral spine.

Painless active range of motion of the lumbosacral spine 
consisted of forward flexion to 70 degrees, extension to 25 
degrees, right and left bending to 25 degrees, and right and 
left rotation to 30 degrees.  Strength in both lower 
extremities was normal.  There was no weakness noted.  
Straight leg raising was negative bilaterally.  Generally, 
the veteran walked with a normal gait.  There was no apparent 
incoordination, fatigue, or pain.

Previous X-rays were noted to have shown the lumbar spine in 
anatomic alignment.  Normal height and disc spaces were well-
preserved.  There were no fractures or subluxations.  The 
impression was chronic low back strain.

A January 2001 VA outpatient record shows the veteran 
complained of low back pain.  She denied any radiation down 
her legs or in her buttocks, but she did have some problems 
with tingling in the area.  On examination, there was 
tenderness to palpation at the paraspinal musculature of the 
lumbosacral spine, with decreased range of motion in all 
planes.  Straight leg raising was negative bilaterally.  The 
assessment was low back strain.  X-rays showed minimal 
levoscoliosis of the lumbar spine.

In May 2001, the veteran again underwent VA examination.  She 
said she had the worst of her pain in the morning, and rated 
it at "nine" on a scale of one to ten.  If she sat for any 
period of time, her pain was seven out of ten.  During the 
day, it was approximately five out of ten.  She could not 
tolerate standing more than ten minutes.  She also had 
symptoms with bending forward.  She currently worked as a 
secretary.  She did not note any evidence of motor weakness, 
dysesthesias, or incontinence.  She stated that flare-ups 
occurred two or three times per week.

On examination, the veteran's gait was stable without an 
assistive device.  Range of motion was forward flexion to 20 
degrees, extension to 20 degrees, and side bending to 10 
degrees on the left and 20 degrees on the right.  She had 
negative straight leg raising.  X-rays showed no change since 
July 1999.  The examiner noted that there was no evidence of 
weakened movement, excessive fatigability, or incoordination.  
She was unable to give any specifics as to additional loss of 
motion during flare-ups.  There was no evidence of 
instability or laxity.

A November 2001 VA clinical record shows the veteran 
complained of increased back pain with radiation up the back 
to the neck for three days.  Examination showed some 
tenderness in the lumbosacral spine.  There was good range of 
motion.  The assessment was back strain, rule out 
degenerative joint disease.

In January 2004, the veteran underwent another VA 
examination.  She described her pain as fairly severe.  
Prolonged sitting caused pain described as six out of ten.  
She noted constant back pain around four out of ten during 
the day.  She could not stand for more than approximately ten 
minutes.

On examination, the veteran had a fairly normal gait with no 
assistive device.  There was mild right thoracic and left 
lumbar scoliosis, which disappeared with forward bending.  
There was tenderness upon palpation of the paraspinal muscles 
bilaterally.  Active range of motion was forward flexion to 
25 degrees, extension to 20 degrees, bending to the right to 
20 degrees, bending to the left to 15 degrees, and right and 
left rotation to 25 degrees.  There was negative straight leg 
raising on both sides.  There was no sensory deficit in any 
dermatome of the lower extremities.

A recent MRI had shown minor degenerative disc disease.  
There was no weakened movement, fatigability, or 
incoordination, and there was no further loss of active range 
of motion.  The impression was chronic lumbosacral strain 
with limitation in active range of motion and mild 
degenerative disc disease.

In January 2005, the veteran testified at a Travel Board 
hearing before the undersigned.  She said she was seeking an 
increased rating primarily based upon her inability to work.  
It was hard for her to sit down and function at a desk for 
long periods of time.  She had to stand and move around so 
that her legs were not numb.  She had previously been fired 
in 2000 for moving around too much at her job and not staying 
at her station.  She was told by her supervisor that he 
believed she socialized too much.  She wore her back brace 
during the hearing.  She had had trouble working since 
leaving service.  She had worked briefly as a cashier.

The veteran said she sought treatment and medication from VA 
every three months.  She had formal training on computers, 
but could not work because of her disability.  Her legs gave 
out when she walked.  She stated that she wanted to work, but 
she was unable to, because she could not sit or stand of any 
period of time.  There were two women that came to her house, 
cleaned it, and cooked her meals.

The veteran complained of pain radiating down her legs.  She 
had difficulty going up stairs because she was afraid she 
would fall.  With regard to experiencing incapacitating 
episodes, she stated that it took her two hours to get out of 
bed in the morning due to stiffness and pain.

Pursuant to the Board's remand, in April 2005 the veteran 
reported for a VA examination.  She complained of pain, 
weakness, and numbness going into her legs.  She felt that 
these symptoms increased in intensity.  She indicated she had 
decreased ability to do her daily functions because of pain.  
She stated that occasionally the pain radiated to her neck 
and down her legs.  She stated that her back pain interfered 
with her ability to sit for any length of time.  She 
attempted to walk, as much as a mile at a time, but two or 
three times a month, she fell for no particular reason.  She 
indicated she had a constant feeling of discomfort, which 
worsened one or two times per day.

The veteran indicated that she was unable to do any 
housework.  She could get dressed and take care of her 
personal hygiene.  She spent most of the day in a reclining 
position, watching television.  The examiner noted that, 
since separation from service, the veteran has been under 
almost constant care of psychologists and psychiatrists for 
depression.  The psychologist documented very significant 
problems that existed in the home situation.

On examination, the veteran walked slowly but without a limp.  
She stood with a level pelvis and hypo-lordotic lumbar spine.  
She had general poor muscle tone.  Forward flexion of the 
lumbar spine was limited to 30 degrees but without palpable 
muscle spasm.  She did complain of pain and stopped because 
of the pain.  Lateral bending to the right and left was 
limited to 20 degrees with complaints of pain throughout 
range of motion.  Extension was to 15 degrees, with 
complaints of pain.  There was mild tenderness of the lower 
lumbar spine.  There was no buttocks or sciatic notch 
tenderness.  Straight leg raising was normal in a sitting 
position and to 60 degrees in a supine position.  There were 
no significant motor or sensory abnormalities noted.

The veteran could walk on her toes and heels.  There was no 
evidence of incoordination, muscle spasm, muscle 
fibrillation, excess fatigability, or any significant 
isolation or weakness.  A previous CT scan and MRI showed 
degenerative disc disease at the L4 and L5 level, with other 
levels of the lumbar spine being normal in appearance.  There 
was a slight bulge at L4 and L5.  Lumbar spine X-rays showed 
very minimal degenerative changes at the T11 and T12 levels.  
The lumbar spine revealed a level of osteopenia.  The facet 
joints and disc spaces were well maintained without any major 
abnormalities.  There was no evidence of significant 
osteophyte formation or ankylosis noted on X-ray.

The diagnoses were degenerative disc disease at L4 and L5, 
and obesity.  The examiner opined that it was at least as 
likely as not that the veteran's radiating pain originated 
while she was on active duty.  The veteran's reaction to the 
pain was made much more difficult to evaluate because of co-
existing depression and her situation at home.  It appeared 
that a combination of her anatomic diagnoses and her 
behavioral and mental diagnoses were combining to create a 
significant limitation of functional ability.  It was beyond 
the expertise of the examiner to be able to give any 
estimates of whether the abnormal disc or the current 
psychiatric diagnoses were more responsible for her level of 
inactivity and pain.  On the basis of this examination, there 
did not appear to be any neurologic abnormalities associated 
with the L4 and L5 disc disorder.  There did not appear to be 
any evidence of neurologic deficits associated with the 
intervertebral syndrome.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In a March 2004 letter, the RO informed the veteran of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2001 statement of the case (SOC) and February 2004 and 
October 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claim.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the October 2005 SSOC contained the duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005) and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

The veteran's service connection degenerative disc disease is 
rated 40 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, and including DC 
5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and/or appeal, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the time period after the change was made.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the October 2005 SSOC, 
described above.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old DC 5293, effective prior to September 23, 2002, 
a 40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability which involves pain and 
discomfort, as well as significant limited motion.  We have 
carefully reviewed the extensive medical findings set out 
above.  The Board finds, first, that the veteran's disability 
does not warrant an increase to a 60 percent disability 
rating under the criteria of old DC 5293.  A 60 percent 
disability rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy.  This includes pain, demonstrable muscle spasm 
and an absent ankle jerk or other neurologic findings, with 
little intermittent relief.

The Board points out that the VA examiners consistently found 
that the veteran had no demonstrable muscle spasm, 
specifically addressing the symptom in July 1999 and April 
2005.  Furthermore, the veteran never indicated that she 
experienced muscle spasm.  In addition, while the veteran 
complained of pain radiating down her legs, there was no 
evidence of neurologic deficits or abnormalities as reported 
by the April 2005 VA examiner.  This examiner, different from 
the others, had been asked to specifically report on any 
neurological findings and reported there were none.  
Additionally, during her April 2005 VA examination, the 
veteran indicated that she had a constant feeling of 
discomfort that worsened once or twice during the day.  
Furthermore, while the veteran testified during her Board 
hearing that it took her two hours to get out of bed in the 
morning, there is no indication that this constitutes only 
little intermittent relief.  Therefore, the Board finds that 
there is no evidence that she experienced only intermittent 
relief.  Given the discussion above, the Board finds that an 
increase to a 60 percent disability rating is not warranted.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether she could have been 
rated higher than 40 percent.  However, the veteran was never 
diagnosed with fracture of her vertebra, nor does her medical 
evidence show she had ankylosis of any portion of her spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

In addition, none of the other diagnostic codes provides for 
a disability rating in excess of the 40 percent the veteran's 
already receives.  Therefore, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290-5295 (2002) are not for application.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 60 percent.  The veteran has not 
testified, and a physician has not described, that she was 
incapacitated for at least six weeks in the last year.  As 
noted under the code, the incapacitating episodes must be 
reported and treated by a physician.  They cannot merely be 
self-reported and instituted.  Therefore, an increase to 60 
percent is not warranted under that version of DC 5293.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board finds that an increased rating to 50 or 100 
percent is not warranted, because the veteran has never been 
diagnosed with ankylosis of any portion of her spine.  
Therefore, since any rating in excess of 40 percent requires 
ankylosis of the spine under the revised criteria, an 
increased rating under these criteria is not warranted.

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered and are, 
instead, located at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  The specific criteria, however, were not amended, 
except that DC 5243 provides that the alternative to this 
code is to rate the disability under the General Rating 
Formula for the spine, as discussed above.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca, 
supra.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997); 38 C.F.R. § 4.40.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected degenerative disc disease are 
contemplated in the 40 percent rating assigned by the Board.  
There is no indication that pain, due to disability of the 
spine, has caused functional loss greater than that 
contemplated by the 40 percent evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Kuzma precedent and the General Counsel opinions, which 
required us to apply the old criteria despite their having 
been rescinded.  In any future claims and adjudications, the 
RO will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

In addition, the Board has considered whether the case should 
be referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that she required frequent periods of 
hospitalization for her degenerative disc disease and 
lumbosacral strain.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical, especially in 
the absence of any allegation of marked interference with 
employment.  While the veteran has indicated that she is 
unable to keep a job because she must move around during the 
day, she has submitted no evidence to corroborate this 
contention.  Furthermore, as she has mentioned, she has been 
professionally trained for work on a computer, which would 
constitute sedentary work.  In addition, the VA examiner 
indicated that her inability to work has also been due to her 
depression.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's degenerative disc disease, the 
benefit-of-the- doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in June 1999, has her 
degenerative disc disease and lumbosacral strain been more 
disabling than as currently rated under this decision.

The Board appreciates the veteran's forthright and thorough 
testimony at her hearing before the undersigned.


ORDER

An initial evaluation in excess of 40 percent for 
degenerative disc disease and lumbosacral strain is denied.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


